The plaintiffs in error, George Gardner and Rose Gardner, were jointly informed against and tried and convicted upon an information filed in the superior court of Okmulgee county, at Henryetta, charging that they did have possession of certain intoxicating liquors, to wit, sixteen gallons of Choctaw beer, with the intention on the part of them of selling the same, and in accordance with the verdict of the jury they were each sentenced to be confined in the county jail for a period of six months and to pay a fine of five hundred dollars. From the judgment they appealed by filing in this court on December 9, 1919, a petition in error with transcript of the record. No briefs have been filed and no appearance made on behalf of the plaintiffs in error in this court. When the case was called for final submission, the Attorney General moved to affirm the judgment for failure to prosecute the appeal.
It appearing that the appeal herein has been abandoned, the judgment is affirmed and the cause remanded to the superior *Page 232 
court of Okmulgee county, at Henryetta, with direction to cause its judgment herein to be carried into execution. Mandate forthwith.